Richard Glawson (petitioner) purports to appeal under S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the action of a single justice of this court on the petitioner’s request for a writ of mandamus. The single justice ordered that the matter be transferred to the Superior Court Department of the Trial Court for the county of Norfolk for disposition.
Rule 2:21 is applicable when a single justice denies relief from a challenged interlocutory ruling in the trial court and does not report that denial to the full court. The petitioner has not identified any interlocutory trial court ruling which he challenges.
Moreover, we consider the single justice’s order transferring the petition to the Superior Court as not' immediately appealable because it contemplates further action determining the rights of the parties.

Appeal dismissed.